Case 1:18-cv-00690-WES-PAS Document 29-3 Filed 06/08/20 Page 1 of 3 PagelD #: 554

EXHIBIT 2-A
Case 1:18-cv-00690-WES-PAS Document 29-3 Filed.06/08/20 Page 2 of 3 PagelD #: 555
ORLANS PC A

Waltham, MA OZd54
; . FTES) TRL FBOS FFE) 7S 78d
Can Ted of sae Ores ca
JMO MONE, By VA Business Hours: §.30 4M - 305 2M eT

 
 

COMMUNICATION 18 FROM 4 DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT 4
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PYRPOSE,

iN THE EVENT YOU ARE SUBJECT TO AN AUTOMATIC STAY ISSUED BY A UNITED STATES emmaroen:
BANKRUPTCY COURT OR THE REFERENCED DEBT HAS BEEN DISCHARGED IN BANERUPTCY,

TRIS COMMUNICATION 18 FOR INFORMATIONAL PURPOSES AND IS NOT INTENDED TO BE AN
ATTEMPT TO COLLECT 4 DEBT,

YOU ARE NOW ON ACTIVE MILITARY DUTY OR HAVE BEEN IN THE PRIOR TWELVE
MONTHS, OR If YOU ARE A DEPENDENT OF AN ACTIVE SERVICEMEMBER, PLEASE CONTACT
OCR OFFICE 4&8 YOU MAY BE ENTITLED TO PROTECTIONS UNDER THE SERVICEMEMBERS
CIVEL RELIEE Act,

October 22, 2018

VlA CERTIFIED MAIL RETURN RECEIPT REQUESTED and FIRS'T CLASS MAIL
Ravinond C. Bradbury

6) Lafavene Srrest
Weer Warwick, 2] 02893

RE Our File Number: 18-014287
Property Addiess: 61 Lafaverte Sweet, West Warwick, RI 028903

Dear Raymond C. Bradbury:

This lew fle has been retained by Ocwen Loan Servicing LLC regarding the morigage which encumibers the above
x hg - ‘ 4 5 : soe - .

real property (ihe “Morigage™). The Nowe evidencing the loge in the original principal amour: of $154.800,00 and

the Mongage are collectively called the “Mortgage Loau.”

Agcording to the meeords of our cient, your Morigage Loan is indefauk. As 2 result, ihe Mortgage Loan has been
accelerated and Ocwen Loan Servicing LLC has referred the matier io onr office for further action. Please
sea the following page for a statement of the amount owed and important additional information,

You may have ie righs iO Teinsiate the Mortgage Loan by peying all gast due installmerss, lave charges, delinquent

lanes, Ingurayics premiums, and costs and fees incurred in the foreclosure. Te request reinstatement information,
comtacl out Loan Resolution Deparunent at (FSi) 790-7800.

Any right vou may have to reiustate your Mortgage Loan and the procedures for reinstatement outlined
above do act alter or amend your validation eights as described om the folioewing page of this notice.

Very truly vours,
Onans PC

LBS TET EYFDCAL

 
Case 1:18-cv-00690-WES-PAS Document 29-3 Filed 06/08/20 Page 3 of 3 PagelD #: 556

tw

3.
for

4

TBO1¢

. Because of interest, fees and cosis, and other charges that may very from day to day,

NOTICE OF DEBT PURSUANT TO
13 USC §1692

. The amount of debt ag of October 18, 2018 ig 824,247.61.

Me STOUT VOU OWE af
a later dai¢ may be greater than the amount slaied above. Please contact Oowen Loan Servicing LLC or

Orlang PC at (781) 790-7800 to obtain an updated payoff amount.

The name of the creditor to whom the debt is owed is Deutsche Bank National Trast Company, as Trustee emasne
GSAMP Trost 2005-WMCL,

Unless you, within thirty days after receipt of this notice, dispute the validity of the deby, or any portion
thereol, the debi will be assured 10 be valid by Orlans PC.

. Ifyou notity Orlans PC in writing wichin the ihirry day period that the debt, or any portion thereof, is

disputed, Orlans PC will obtain verification of the debi or a copy of a judgment agains: the consumer and a

copy of such verification or judgmeat, and amy other information required by applicable law, will be mailed
to Fou by Orians PC; and

. Upon your wrinen request within the thirty day seriod, Orians PC will provide you with the name and

address of the original creditor, ¢ different from the current creditor,

287/71 89 DCAL

 

 
